The plaintiff moved at the present term to dismiss the appeal in this case upon the ground that the appellant has failed for two terms before the present term to prosecute his appeal. *Page 292 
It appears that the appeal was taken at the Spring Term, 1882, of the Superior Court of Northampton county and docketed in this court at its October Term of that year. The appellant has not given his appeal attention at any term since it came into this court, indeed he has wholly neglected it, and it is again reached in the regular order.
It is provided in paragraph 4 of Rule 2, among other things, as follows: "But the cases not prosecuted for two terms shall, when reached in order after the second term, be dismissed at the cost of the appellant, unless the same, for sufficient cause, shall be continued." This case comes clearly within this clause of the rule. No cause for a continuance of the case appears, and the appellees are entitled to have their motion to dismiss the appeal allowed. It is the plain duty of appellants to prosecute their appeals in this court promptly, as the law requires, and when they fail to do so the appellee has the right to have the appeal dismissed, so that he may not only have the benefit of his judgment, or the relief granted in the Superior Court, but likewise be relieved of the trouble, annoyance and cost incidental to protracted and unnecessary delay of the litigation. The motion must be granted.
Appeal dismissed.